Title: Recess Appointments, 16 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                        ca. 15-16 Dec. 1806
                     
                        
                        Appointments by the President in the late recess of the Senate of the UStates.
                  
                     
                        
                           
                           
                           date of Commission
                        
                        
                           William H. Harrison
                           Governor
                           Indiana Territory
                           
                           5 May 1806
                        
                        
                           Michael McClary
                           Marshal
                           New Hampshire
                           
                           26 April —
                        
                        
                           Julian Pordrass
                           Member Legisve. Council
                           Orleans Terry.
                           
                           7 May —
                        
                        
                           John Mather Senr. &
                           }
                           
                           
                           
                           
                        
                        
                           Pierre Foucher
                           Mems. Legisve Council
                           Same
                           
                           15 July —
                        
                        
                           Peter Curtenius
                           Marshal
                           New York
                           
                           5 May —
                        
                        
                           + John Spence West
                           Marshal
                           N Carolina
                           
                           10 Decr. —
                        
                        
                           Brockholst Livingston
                           An Associate Justice of the	Supreme Court US.
                           10 Novr. —
                        
                        
                           Joshua Lewis of Kentucky
                           One of the Judges of the
                           Orleans Terry.
                           
                           10 Novr. —
                        
                        
                           John Page
                           Commissioner of Loans
                           Virginia
                           
                           2 Augt. —
                        
                        
                           William Hull
                           Commissioner for treating with certain Indians
                           }
                           21 July —
                        
                        
                            North West of the Ohio
                        
                        
                           Eli Williams of Maryland
                           Commissioner of Laying out & making a 
                           }
                           16 July —
                        
                        
                           road from Cumberland in Maryland to Ohio
                        
                     
                  
                  Consuls
                  
                     
                        
                           √
                           John S. Cogdell of S. Carola
                           Consul
                           Rome
                           7 May —
                        
                        
                           √
                           Maurice Rogers of Pennsa.
                           Consul
                           St. Iago
                           9 June —
                        
                        
                           √
                           John B. Dabney of Massts.
                           do
                           Azores on Western Isles
                           20 June —
                        
                        
                           √
                           Edward Carrington of R Isld.
                           do
                           Canton
                           1 July —
                        
                        
                           √
                           Richard Hackley
                           do
                           St. Anders
                           16 Sep —
                        
                        
                           +
                           	See the note to the accompanying paper
                           Revenue
                        
                        
                           
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           
                        
                     
                  
                  Revenue officers
                  
                     
                        
                           √
                           John Barnes
                           Collector of the District, and Inspector
                           }
                           6 May 1806
                        
                        
                            of the Revenue for the port of George Town
                        
                        
                           √
                           James Taylor of N Carolina,
                           Collector for the District, and
                           }
                           9 May —
                        
                        
                            Inspector for the port of Ocracock
                        
                        
                           √
                           Peter A. Schenck, of N York,
                           Inspector of the Revenue for 
                           }
                           18 June —
                        
                        
                            the Port of New York
                        
                        
                           √
                           Willis W. Parker, of Virga.
                           Inspector of the Port of South Quay
                           
                           18 June 
                        
                        
                           √
                           James Lovell of Orleans,
                           Inspector for the Port of N Orleans
                           
                           18 June 
                        
                        
                           √
                           William Dunham, of Georgia, 
                           Surveyor and Inspector of 
                           }
                           1 July
                        
                        
                           the Revenue for the port of Darien
                        
                        
                           
                           Edwin Mounger, of Georgia,
                           Collector for the District of Savannah
                           
                           22 July
                        
                        
                           
                           	Gabriel Christie, of Maryland,
                           Collector for the District of Balto.
                           
                           18 Oct.
                        
                     
                  
                        
                            
                        
                    